UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6027



THURMAN BRADFORD HILL,

                                            Plaintiff - Appellant,

          versus

RON ANGELONE, Director of the Virginia Depart-
ment of Corrections,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CA-95-450-2)


Submitted:   June 28, 1996                 Decided:   July 18, 1996


Before HAMILTON, WILLIAMS, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Thurman Bradford Hill, Appellant Pro Se. Linwood Theodore Wells,
Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the
appeal on the reasoning of the district court. Hill v. Angelone,
No. CA-95-450-2 (E.D. Va. Dec. 15, 1995). To the extent that the

record on appeal contains transcripts of Appellant's trial and sen-

tencing hearing, we grant his motion for review of those documents.
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2